DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 02, 2022 has been entered.
Status of Claims
This is in response to Application filed on May 02, 2022 in which claims 1, 3, 5, and 7-10 were presented for examination. As directed by the amendment, claims 3 and 10 are presented as originally filed, claim 1 is amended, and claims 7-8 are withdrawn. Accordingly, claims 1, 3, 5, and 9-10 are pending in the application and an office action on the merits follows.
Specification
The disclosure is objected to because of the following informalities:
The specification is to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with MPEP 608.01 and 37 C.F.R. 1.71. Examples of some unclear, inexact or verbose terms used in the specification are:
Page 1, l. 6-9 reads, “However, the exposed cleats of the non-slippery outsole are easily hurt the others or the user themselves. Besides, the friction happens between the outsole and the ice field tend to wear off the cleats, for this reason, a frequent replacement of the outsole article is necessary.”
Page 2, l. 1-3 reads, “When the first sole is being forced, the stopper avoids the slip-resistant blocks being deviated and deformed, and the limit portion impedes the first sole being influenced from the pressure generated by the force.”
Page 3, l. 13-15 reads, “Compared to the cleats, the slip-resistant blocks made of rubber are comparatively safer than the slip-resistant anchored by cleats to the wearers.”
Page 3, l. 19-22 reads, “The elastic front strip (41) and the elastic rear strip (42) serve to position the non-slippery outsole article onto the shoe body by way of sleeving the elastic front strip (41) to the front end of shoe and the elastic rear strip (42) at the rear end of shoe”
Page 4, l. 10-14 reads, “The front sheath and the rear sheath are respectively sleeved at the front end and the rear end of shoe, and are arranged with a plurality of cutouts in an anatomical distribution for fitting consideration. The arrangement of cutouts enables the non-slippery outsole article to couple onto the wearer's shoe in an unshakable but detachable manners.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 (and claims 3, 5, and 9-10 at least for depending from a rejected claim) is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “the stopper is configured to stop the plurality of slip-resistant blocks from being deviated and deformed when the plurality of slip-resistant blocks are under force” on lines 6-7 which is considered new matter. The written description does not disclose this structure and the structure is not clearly discernable in the drawings. With regards to the written description, there is discussion of “when the first sole is being forced, the stopper avoids the slip-resistant blocks being deviated and deformed” on Page 2, l. 1-2 and again with “The stopper and the limit portion serve to avoid the slip-resistant blocks being deviated and deformed” on Page 2, l. 14-15, however neither of these statements specify that “the stopper is configured to stop the plurality of slip-resistant blocks from being deviated and deformed when the plurality of slip-resistant blocks are under force” as is being claimed. The limitation “when the plurality of slip-resistant blocks are under force” on line 7 is also considered new matter. The written description does not disclose this structure and the structure is not clearly discernable in the drawings. With regards to the written description, there is discussion of “when the first sole is being forced, the stopper avoids the slip-resistant blocks being deviated and deformed” on Page 2, l. 1-2 and again with “The stopper and the limit portion serve to avoid the slip-resistant blocks being deviated and deformed” on Page 2, l. 14-15, however neither of these statements specify that “the plurality of slip-resistant blocks are under force” as is being claimed. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 (and claims 3, 5, and 9-10 at least for depending from a rejected claim) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, is indefinite as it recites “the stopper is configured to stop the plurality of slip-resistant blocks from being deviated and deformed when the plurality of slip-resistant blocks are under force”. It is unclear how the stopper itself is configured to stop the plurality of slip-resistant blocks from being deviated and deformed. The specification does not specify nor do the drawings show how the stopper itself is designed to prevent the slip-resistant blocks from deviating and deforming. Further, it is unclear when the blocks are under force how the stopper prevents the slip-resistant blocks from being deformed because if force were applied directly on the blocks, the stopper would not prevent deformation. However, it appears, if force were applied to the first sole when in a standing position, the force would be applied to the stopper first thereby preventing deformation to the blocks. Therein the metes and bounds of the claim are indefinite. For examination purposes, the claim is being interpreted as, “the stopper is configured to stop the plurality of slip-resistant blocks from being deviated and deformed when the plurality of slip-resistant blocks are under force” as being functional and meaning that the stopper is a greater hardness than the slip-resistant blocks.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 9-10 (as best can be understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bell US 9622545.
Regarding independent Claim 1, Bell discloses a non-slippery outsole article (Bell Abstract), comprising: a first sole (Bell Annotated Fig. 4, #404) and a plurality of slip-resistant blocks (Bell Annotated Fig. 3 shows the blocks which are molded protrusions of layer #304/#404; Col. 6, l. 47-51); and one single stopper disposed at a middle section (Bell Annotated Fig. 3) of the first sole (Bell Annotated Fig. 3 shows a single stopper in the middle of the first sole) and surrounded by the plurality of slip-resistant blocks (Fig. 3); wherein a hardness of the stopper is greater than a hardness of the slip-resistant blocks (Col. 2, l. 39-42, Col. 3, l. 55-56 [tungsten is well known to be the second hardest material on Earth therefore it is harder than any polymer/plastic]), the stopper is configured to stop the plurality of slip-resistant blocks from being deviated and deformed when the plurality of slip-resistant blocks are under force (Since the stopper is made of tungsten, it would resist deformation and not deform the slip-resistant blocks); wherein the first sole has two opposite sections, a top section (Bell Annotated Fig. 4) and a bottom section (Bell Annotated Fig. 4); wherein the slip-resistant blocks are mounted (Oxford Dictionaries defines “mounted” as “set in or attached to a backing or setting” and from henceforth is interpreted as a structure being set in, attaches, or fixed in place on a base section such that the mounted structure is or becomes an integral part of the base section) in partition on the bottom section of the first sole (Bell Annotated Figs. 3 and 4; Col. 7, l. 21-30); wherein the slip-resistant blocks have a rough surface (Oxford Dictionaries defines “rough” as “having an uneven or irregular surface; not smooth or level” and henceforth will be interpreted as an uneven surface; Bell Annotated Figs. 3 and 4 show the slip resistant blocks have an uneven surface thus making them rough; Col. 2, l. 17-23 notes the device, “enhances traction sole surfaces”), wherein the first sole and the slip-resistant blocks are made of rubber (Col. 7, l. 20-30), wherein a hardness of the slip-resistant blocks is greater than a hardness of the first sole (Col. 2, l. 39-42). 
Examiner notes that italicized limitations in the Prior Art rejections are functional and do not positively recite a structural limitation, but instead require the ability of the structure to perform and/or function. As the Prior Art of Bell discloses the structure of the slip-resistant shoe, there would be a reasonable expectation for the slip-resistant shoe to perform such functions as explained after each functional limitation.
Regarding Claim 3, Bell discloses the non-slippery outsole article according to claim 1, wherein a plurality of protrusions are mounted on the top section of the first sole (Bell Annotated Fig. 4 shows the plurality of protrusions are on top of the top section of the first sole; Col 7, l. 20-30).
Regarding Claim 9, Bell discloses non-slippery outsole article according to claim 1, wherein the non-slippery outsole article comprises a second sole (Bell Annotated Fig. 3), wherein the second sole has two opposite sections, a top section and a bottom section (Bell Annotated Fig. 4 shows the cross-section of both the first and second sole with a top section and a bottom section), wherein a plurality of slip-resistant blocks (Bell Annotated Figs. 3 and 4) and a stopper (Bell Annotated Fig. 4) mounted in partition on the bottom section of the second sole (Bell Annotated Fig. 4), wherein the slip-resistant blocks are made of rubber (Col. 5, l. 50-59) and have a rough surface (Oxford Dictionaries defines “rough” as “having an uneven or irregular surface; not smooth or level”; Bell Annotated Figs. 3 and 4 show the slip resistant blocks have an uneven surface thus making them rough; Col. 2, l. 17-23 notes the devices is designed with “enhances traction sole surfaces”).
Regarding Claim 10, Bell discloses non-slippery outsole article according to claim 9, wherein a plurality of elastic strips (Bell Annotated Fig. 3, #202) are respectively attached to the first sole and the second sole in help of forming the non-slippery outsole article (Fig, 3, #200; Col. 4, l. 21-25).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell as applied to claim 1 above, and further in view of Austin US 20190053575.
Regarding Claim 5, Bell discloses the non-slippery outsole article according to claim 1, but does not expressly disclose wherein a limit portion is mounted in a circumferential direction around the edge of the first sole, wherein a hardness of the limit portion is greater than the hardness of the slip-resistant blocks.
Austin teaches a slip-resistant shoe with a limit portion (Austin Annotated Fig. 4, #8; ¶0016) is mounted (¶0016) in a circumferential direction around the edge of the first sole (Austin Annotated Fig. 4 shows the limit portion #8 is located circumferentially around the sole #2).
Both Bell and Austin teach analogous inventions in the art of slip-resistant shoes. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Bell with the teachings of Austin such that there would be a limit portion around the edge of the first sole to give the first sole a place to attach straps to the shoe and hide the attachment points underneath the limit portion.
The device of Austin teaches all of the claim limitations of Claim 1, but does not expressly teach wherein a hardness of the limit portion is greater than the hardness of the slip-resistant blocks. However, the hardness of the limit portion being greater than the hardness of the slip-resistant blocks is a results effective variable with the results being a change in the composition and size of the slip-resistant blocks and the limit-portion itself. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the slip-resistant shoe the claimed hardness levels, in order to give the limit portion and/or the slip-resistant blocks the proper hardness, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.

    PNG
    media_image1.png
    979
    707
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    1207
    556
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    412
    808
    media_image3.png
    Greyscale

Response to Arguments
Applicant’s arguments, filed May 02, 2022, with respect to the 35 USC 103 of Claims 1 and 4-5 per Austin have been considered but are moot because the arguments do not apply to the current grounds of rejection. In view of Applicant’s amendment, the search has been updated, and new prior art has been identified and applied. Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new ground(s) of rejection.
Applicant’s arguments, filed May 02, 2022, with respect to the 35 USC 102 of Claims 1-4 and 9-10 per Bell have been considered but are not persuasive.
Applicant traverses the 35 USC 102(a)(1) rejection of Bell, Applicant argues that the prior art of Bell does not teach one single stopper disposed at a middle section of the first sole and surrounded by the plurality of slip-resistant blocks; wherein a hardness of the stopper is greater than a hardness of the slip-resistant blocks the stopper is configured to stop the plurality of slip-resistant blocks from being deviated and deformed when the plurality of slip-resistant blocks are under force (Page 5, 1st paragraph). 
The Examiner disagrees. Inasmuch as the claim is definite and fails to comply with the requirement for written description, Bell discloses a slip-resistant shoe with one single stopper disposed at a middle section (Bell Annotated Fig. 3) of the first sole (Bell Annotated Fig. 3 shows a single stopper in the middle of the first sole) and surrounded by the plurality of slip-resistant blocks (Fig. 3); wherein a hardness of the stopper is greater than a hardness of the slip-resistant blocks (Col. 2, l. 39-42, Col. 3, l. 55-56 [tungsten is well known to be the second hardest material on Earth therefore it is harder than any polymer/plastic]), the stopper is configured to stop the plurality of slip-resistant blocks from being deviated and deformed when the plurality of slip-resistant blocks are under force (Since the stopper is made of tungsten, it would resist deformation and not deform the slip-resistant blocks). See rejection above.
Applicant argues that the stoppers of Bell are cleats that use a metal spike, and not a slip-resistant rubber block, so the non-slippery rubber outsole cannot be used both indoor and outdoor (Page 5, 2nd-3rd paragraphs).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e.,the stopper and slip-resistant block not being a cleat and/or metal spike) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As discussed in the rejection above, the stopper material being metal versus non-metal isn’t relevant to the structure of the invention, and the prior art of Bell meets the limitations of the invention as claimed. The stopper is made of a material that is harder than the slip-resistant blocks and the first sole, as required in Claim 1 of Applicant’s invention. Further, the use of the non-slip outsole indoor or outdoor is intended use and/or functional and is not germane to the issue of patentability as there is no structure to examine. See rejection above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Horton US 20150096194 A1 teaches an ice grip overshoe with bottom protrusions
Bell et al. US 9220313 B2 teaches an overshoe with cleats
Park US 20100139118 A1 teaches an overshoe crampon
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL M. WEIS whose telephone number is (571)272-6804. The examiner can normally be reached Mon-Fri : 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RAQUEL M. WEIS/Examiner, Art Unit 3732                                                                                                                                                                                                        
/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732